Citation Nr: 1316811	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-09 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for a disability manifested by dizziness and vertigo, to include labyrinthitis and Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from February 1976 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, wherein the RO granted service connection for labyrinthitis manifested by occasional dizziness at the 10 percent disability level, effective March 1, 2005.

In accordance with the Veteran's request for a hearing before a member of the Board at the RO, VA scheduled him for a hearing. VA notified the Veteran of the hearing date and time in an August 2012 letter.  The Veteran failed to present himself at the scheduled hearing and has not reported good cause for his failure to report for the scheduled hearing.  Therefore, the Board will proceed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d)(2012).

The Board remanded the claim for additional development in November 2012.  The requested development having been completed, the matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

Finally, the Board has considered whether the lay and medical evidence of record raises a claim for a total disability evaluation based on individual unemployability (TDIU).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted. Id at 455.  That said, the claims for increased evaluation and TDIU may be separately adjudicated.  Id at 454.  In this case, the Veteran brought a claim for entitlement to TDIU, which was denied in a February 2007 rating decision.  The Veteran expressed disagreement with that decision and the claim again was denied in a September 2007 statement of the case (SOC).  The Veteran did not submit a timely substantive appeal of the September 2007 SOC with respect to the issue of entitlement to TDIU.  Since that time, the Veteran has submitted medical documents noting that he is unemployable due to a combination of disabilities, some service-connected and some not.  These records are duplicative of records that had been associated with the claims file at the time of the September 2007 SOC.  The Board does not find that these submissions constitute an intent to file a claim for entitlement to TDIU, in light of the Veteran's contemporaneous statements and the other evidence of record.  As such, the issue of entitlement to TDIU is not before the Board.    


FINDING OF FACT

The Veteran's disability manifested by dizziness and vertigo, to include labyrinthitis and Meniere's syndrome, is representative of symptoms that most closely approximate hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times per month, with associated tinnitus.  


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but no higher, for disability manifested by dizziness and vertigo, to include labyrinthitis and Meniere's syndrome, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code (DC) 6205 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the increased rating claim is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the rating decision granting service connection for labyrinthitis, the RO issued several notice letters.  In addition, after the Veteran's disagreement with the assigned 10 percent rating the RO sent additional notice letters in January 2008 and June 2008 that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The January 2008 letter explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained from multiple providers, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

In this case, the RO provided the Veteran appropriate VA examinations in September 2007 and February 2013.  The examination reports are thorough and supported by outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the February 2013 VA examination report and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its November 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claims for increased initial ratings, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

As noted above, the Veteran was service-connected for labyrinthitis, in a September 2007 rating decision, and assigned a rating of 10 percent.  The Veteran contends the current rating does not accurately reflect the severity of his condition.

Historically, the Veteran's labyrinthitis was rated under DC 6204 for peripheral vestibular disorders.  A 10 percent rating is assigned under DC 6204 for occasional dizziness.  A 30 percent rating is warranted for dizziness and occasional staggering.  38 C.F.R. § 4.87, DC 6204 (2012).  

However, review of the pertinent medical and lay evidence indicates the Veteran's service-connected symptoms also have been diagnosed on multiple occasions as Meniere's syndrome.  Based on the evidence of record, the Board finds that his service-connected vestibular disability is more appropriately evaluated under DC 6205 for Meniere's syndrome.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

DC 6205 provides ratings for Meniere's syndrome (endolymphatic hydrops).  Meniere's syndrome manifesting hearing impairment with vertigo less than once a month, with or without tinnitus, is rated 30 percent disabling.  Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus is rated 60 percent disabling.  Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is rated 100 percent disabling.  A Note to DC 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under DC 6205.  38 C.F.R. § 4.87.

In this case, a November 1992 record diagnosed some element of migraine/Meniere's syndrome with headaches.  At that time, the Veteran reported increased dizziness and three episodes of severe vertigo.  A May 1995 letter from a private physician noted complaints of increasing symptoms of disequilibrium, without any pressure in the ears or tinnitus.  The diagnosis was atypical Meniere's disease of labyrinthine hydrops.  Examination in September 1995 showed that the Veteran had some degree of light-headedness or dizziness with abrupt rotation of the head.  The Veteran also reported occasional vertigo, without headaches.  A December 1996 record included complaints of intermittent clumsiness in the arms or legs, while another December 1996 record noted intermittent difficulty walking.  A December 1996 letter from the Veteran's private physician noted near daily incidents of episodic vertigo.  In August 1997, the Veteran had intermittent postural dizziness with rotator vertigo, as well as tinnitus and hearing loss.  There also was notation of gait and balance instability.  A September 1998 MRI of the brain was normal.  

In September 2005, the Veteran reported labyrinthitis and Meniere's disease secondary to the labyrinthitis.  Audiometric testing at that time showed a bilateral hearing loss disability that would be noncompensable under VA regulations.  See 38 C.F.R. §§ 3.385, 4.85 (2012).  A September 2006 private treatment record noted increased episodes of spinning vertigo, with associated nausea and vomiting.  He was noted to be "very off balance" and frequently had to hold onto objects while he walked.  He had fallen on prior occasions, including in 2004 when he fell and hurt his shoulder.  

The Veteran was afforded a VA examination in September 2007.  The examiner noted review of the claims file.  At that time, the Veteran reported persistent vertigo.  Following a physical examination, the examiner diagnosed chronic labyrinthitis and concluded that it was as likely as not that the labyrinthitis had its onset in service.

The Veteran was afforded another VA examination in February 2013.  The examiner noted review of the claims file.  The examiner noted diagnoses of Meniere's syndrome or endolymphatic hydrops, labyrinthitis, and sensorineural hearing loss of the left ear.  The examiner noted that the Veteran had a vestibular condition due to the above-diagnosed disabilities, specifically hearing impairment with attacks of vertigo and cerebellar gait one to four times per month and lasting one to 24 hours.  In addition, the examiner described constant but fluctuating bilateral tinnitus and hearing loss that was worse on the left.  On examination, the external ear was normal, as was the ear canal and tympanic membrane.  The Veteran's gait was slow and assisted by a cane, but was not unstable or staggering.  On testing, vertigo was elicited, but without nystagmus.  The Veteran was able to complete the limb coordination test, but only with difficulty and at a slow speed.  As to the effect on his employment, the examiner noted that the Veteran had a persistent disequilibrium problem with episodic severe vertigo attacks that impaired his ability to work.  Indeed, the Veteran stopped working as an emergency room technician in 1995 due to balance problems.  The examiner concluded that it was at least as likely as not that the Veteran's dizziness and vertigo were manifestations of Meniere's disease.  As to rationale, the examiner observed that the service treatment records showed in-service diagnoses of labyrinthitis, that post-service the Veteran had multiple diagnoses of Meniere's disease, and that labyrinthitis was a noted risk factor for developing Meniere's disease.  

The Board concludes that the objective medical evidence and the Veteran's and his wife's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 60 percent disability rating.  See 38 C.F.R. § 4.7 (2012).  

In reaching that conclusion, the Board notes that the February 2013 VA examiner specifically found that the Veteran's Meniere's syndrome was related to his service-connected labyrinthitis and that his vestibular conditions could most accurately be described as hearing impairment with attacks of vertigo and cerebellar gait one to four times per month and lasting one to 24 hours.  As outlined above, such a description is the precise criteria for a 60 percent rating under DC 6205.  In addition, given the Veteran's consistent complaints of intermittent vertigo with occasional staggering and falling, the Board concludes that the 60 percent rating is warranted for the entire appellate time period.  See Fenderson, 12 Vet. App. at 119.  

A rating greater than 60 percent would not be warranted under DC 6205.  As noted above, the Veteran does not experience attacks of vertigo and cerebellar gait more than once weekly.  As such a higher rating under DC 6205 is not warranted.

In determining that a 60 percent rating is warranted under DC 6205, the Board has considered whether separately evaluating the Veteran's complaints of tinnitus, hearing loss, and findings of dizziness with imbalance would be more favorable to him and result in a higher overall rating.  See 38 C.F.R. § 4.87, DC 6205, Note.  As discussed above, however, the Veteran's bilateral hearing loss disability would result only in a noncompensable rating.  The Veteran would warrant a 10 percent rating for his tinnitus, whether unilateral or bilateral.  38 C.F.R. § 4.87, DC 6260 (2012).  The Veteran's dizziness and balance problems would be rated, at most, as 30 percent disabling under DC 6204, as outlined above.  38 C.F.R. § 4.87, DC 6204 (2012).  The Veteran's migraine headaches have not been conclusively attributed to his Meniere's disease, labyrinthitis, or other vestibular problem and, indeed, there is private medical evidence that the headaches are attributable to other symptomatology.  In addition, the February 2013 VA examiner considered what symptoms were attributable to or associated with the Veteran's Meniere's syndrome, but noted only labyrinthitis and hearing loss.  The combined rating of the Veteran's symptoms directly attributable to his Meniere's disease, labyrinthitis, or other vestibular problems, therefore, would be less than the 60 percent assigned under DC 6205.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, 1 Vet. App. at 595.  The Board has found no section that provides a basis upon which to assign a rating greater than 60 percent.

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 60 percent, but no more, is warranted for any time during the appeal period.  See Fenderson, 12 Vet. App. at 119.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected vestibular disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's vestibular disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's dizziness, unsteadiness, falls, tinnitus, and difficulty hearing are factors contemplated in the regulations and rating criteria as defined.  Thus, the Veteran's current schedular rating under DC 6205 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating of 60 percent for a disability manifested by dizziness and vertigo, to include labyrinthitis and Meniere's syndrome, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


